Name: 2013/390/EU: Commission Implementing Decision of 18Ã July 2013 on the compliance of European standards series EN 15649 (parts 1-7) for floating leisure articles for use on and in the water with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the references of those standards in the Official Journal of the European Union Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: natural environment;  social affairs;  technology and technical regulations;  consumption
 Date Published: 2013-07-19

 19.7.2013 EN Official Journal of the European Union L 196/22 COMMISSION IMPLEMENTING DECISION of 18 July 2013 on the compliance of European standards series EN 15649 (parts 1-7) for floating leisure articles for use on and in the water with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the references of those standards in the Official Journal of the European Union (Text with EEA relevance) (2013/390/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular the first subparagraph of Article 4(2) thereof, Whereas: (1) Article 3(1) of Directive 2001/95/EC requires producers to place only safe products on the market. (2) Under the second subparagraph of Article 3(2) of Directive 2001/95/EC, a product shall be presumed safe, as far as the risks and risk categories covered by the relevant national standards are concerned, when it conforms to voluntary national standards transposing European standards, the references of which have been published by the Commission in the Official Journal of the European Union, in accordance with Article 4(2) of that Directive. (3) Pursuant to Article 4(1) of the Directive 2001/95/EC, European standards are established by European standardisation organisations (ESOs) under mandates drawn up by the Commission. (4) Pursuant to Article 4(2) of Directive 2001/95/EC, the Commission is to publish the references of such standards. (5) On 21 April 2005, the Commission adopted Decision 2005/323/EC on the safety requirements to be met by the European standards for floating leisure articles for use on or in the water pursuant to Directive 2001/95/EC of the European Parliament and of the Council (2). (6) On 6 September 2005, the Commission issued a mandate M/372 to the European Standardisation Organisations (ESOs) for the drafting of European standard(s) to address the main risks associated with floating leisure articles for use on and in the water, namely, of drowning and near-drowning accidents as well as other risks which include risks related to the product design, such as drifting away, losing hold, fall from high height, entrapment or entanglement above or below water surface, sudden loss of buoyancy, capsizing, cold shock, as well as the risks inherent to their use, such as collision and impact, and risks linked to winds, currents and tides. (7) The European Committee for Standardisation (CEN) adopted a series of European standards (EN 15649 parts 1-7) for floating leisure articles for use on and in the water in response to the Commissions mandate. (8) European standards series EN 15649 (parts 1-7) for floating leisure articles for use on and in the water fulfil the mandate M/372 and comply with the general safety requirement of Directive 2001/95/EC. Their references should be published in the Official Journal of the European Union. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee set up under Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 The following European standards meet the general safety requirement of Directive 2001/95/EC for the risks they cover: (a) EN 15649-1:2009 + A1:2012 Floating leisure articles for use on and in the water  Part 1: Classification, materials, general requirements and test methods, (b) EN 15649-2:2009 + A1:2012 Floating leisure articles for use on and in the water  Part 2: Consumer information, (c) EN 15649-3:2009 + A1:2012 Floating leisure articles for use on and in the water  Part 3: Additional specific safety requirements and test methods for Class A, (d) EN 15649-4:2010 + A1:2012 Floating leisure articles for use on and in the water  Part 4: Additional specific safety requirements and test methods for Class B devices, (e) EN 15649-5:2009 Floating leisure articles for use on and in the water  Part 5: Additional specific safety requirements and test methods for Class C devices, (f) EN 15649-6:2009 Floating leisure articles for use on and in the water  Part 6: Additional specific safety requirements and test methods for Class D devices, (g) EN 15649-7:2009 Floating leisure articles for use on and in the water  Part 7: Additional specific safety requirements and test methods for class E. Article 2 The references of standards EN 15649-1:2009 + A1:2012, EN 15649-2:2009 + A1:2012, EN 15649-3:2009 + A1:2012, EN 15649-4:2010 + A1:2012, EN 15649-5:2009, EN 15649-6:2009 and EN 15649-7:2009 shall be published in part C of the Official Journal of the European Union. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 104, 23.4.2005, p. 39.